UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                              No. 00-11333
                            Summary Calendar


                          CARLOS M. RODRIGUEZ,

                                                     Plaintiff-Appellant,

                                  VERSUS


          WALKER PATTERN & MOLD, INC.; RONALD P. VECCHIO,

                                                    Defendants-Appellees.


             Appeal from the United States District Court
                  For the Northern District of Texas
                            (4:00-CV-802-Y)
                            December 6, 2001
Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

      Carlos   M.   Rodriguez   appeals    the   district   court’s   orders

temporarily staying all proceedings and administratively closing

this case.     We lack jurisdiction over this appeal, as the orders

appealed from are neither final decisions, 28 U.S.C. § 1291, nor

appealable collateral orders.      Cohen v. Beneficial Industrial Loan

Corp., 337 U.S. 541 (1949).

      APPEAL DISMISSED.


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.